MEMORANDUM OPINION
                                         No. 04-08-00891-CV

                       DISCOVER SPECIALTY INSURANCE COMPANY,
                                       Appellant

                                                  v.

                     METROPOLITAN CONTRACTING COMPANY, LTD.,
                                     Appellee


                      From the 45th Judicial District Court, Bexar County, Texas
           Trial Court No. 2008-CI-20360 (Severance from Trial Court No. 2005-CI-13249)
                               Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 25, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. We, therefore, grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                   PER CURIAM